DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0069525) in view of Jagt et al. (US 2011/0175117) (“Jagt”).
With regard to claim 1, figures 1-3 of Imai discloses a device 1 comprising: a light emitting device 10 comprising a semiconductor light emitting layer 1, side walls 1e, and a top surface 1c; a wavelength converting element 3 comprising a bottom surface 3d, a top light emitting surface 3c, and side walls 3e connecting the bottom surface 3d and the top light emitting surface 3c, the wavelength converting element 3 disposed over the top surface 1c of the light emitting device 1 with the bottom surface 3d of the wavelength converting element 3 facing the top surface 1c of the light emitting device 1; a first reflective layer 4 contacting and conforming to side walls 1e of the light emitting device 1 without extending along the side walls (left sidewall of second resin 4a in fig. 3) of the wavelength converting element 3 as far as the top light emitting surface 3c of the wavelength converting element 3; and a second reflective layer 4a (“white resin used for the first resin 4 may also be employed as the second resin 4a“, par [0044]) disposed to contact and conform to a first side wall (left sidewall of phosphor plate 3 in fig. 2) of the 
Imai does not disclose that each side wall of the wavelength converting element substantially aligned with one of the side walls of the light emitting device. 
However, figure 4 of Jagt discloses that each side wall of the wavelength converting element 4b substantially aligned with one of the side walls of the light emitting device 2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the phosphor plate of Imai with a ceramic phosphor body as taught in Jagt in order to provide a highly photo--and thermally stable ceramic phosphor platelets with well defined thickness and geometry to match the LED geometry.  See par [0009] of Jagt.  
With regard to claim 2, figures 1-3 of Imai discloses a majority of light impinging on the second reflective layer 4a from within the wavelength converting element 3 is reflected (“white resin”, par [0044]) back into the wavelength converting element 3.
With regard to claim 3, figures 1-3 of Imai discloses that the first reflective layer 4 does not extend along the side walls of the light emitting device 1 as far at the top surface 3d of the light emitting device 10.
With regard to claim 4, figures 1-3 of Imai discloses that the first reflective layer 4 does not extend along the side walls of the light emitting device 1 beyond the top surface 3d  of the light emitting device 10.
With regard to claim 5, figures 1-3 of Imai discloses that the wavelength converting element 3 is formed separately from the light emitting device 1 and attached to the light emitting device 1 by an adhesive 8.

With regard to claim 7, figures 1-3 of Imai discloses that the second reflective layer 4a is arranged such that in operation a majority of light emitted toward the first sidewall 4a is reflected into the wavelength converting element 3 and a majority of light emitted toward the second sidewall (sidewall of phosphor plate 3 on opposite side of groove 3a) of the wavelength converting element 3 is extracted from the wavelength converting element 3.
With regard to claim 8, figures 1-3 of Imai does not explicitly disclose that the first reflective layer 4 is at least 95% reflective.
However, Imai disclose that the first reflective layer 4 is composed of white pigment such as titanium oxide in resin.  See par [0043] of Imai. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the first resin of Imai at least 95% reflective in order to provide a reflective white resin.  See par [0012] of Imai. 
Moreover, there is no evidence indicating the ranges of at least 95% reflective is critical and the Federal Circuit has held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05 II. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
With regard to claim 9, figures 1-3 of Imai discloses that the first reflective layer 4 comprises reflective particles disposed in a transparent material (“white resin is composed of white pigment such as titanium oxide in a resin”, par [0043]).
With regard to claim 10, figures 1-3 of Imai discloses that the second reflective layer 4a is disposed adjacent only a single sidewall (left sidewall of second resin 4a in fig. 2) of the wavelength converting element 3.
With regard to claim 11, figures 1-3 of Imai does not explicitly disclose that the second reflective layer 4a is at least 95% reflective.
However, Imai discloses that white resin employed in the first resin 4 filling step can also be used as the second resin 4a.  See par [0056]. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the second resin of Imai at least 95% reflective in order to provide a reflective white resin.  See par [0012] of Imai.  
Moreover, there is no evidence indicating the ranges of at least 95% reflective is critical and the Federal Circuit has held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05 II. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
With regard to claim 12, figures 1-3 of Imai discloses that the first reflective layer 4 does not extend along the side walls of the light emitting device 1 beyond the top surface 1c of the light emitting device 1; and the wavelength converting element 3 comprises a second side wall (left sidewall of phosphor plate 3 in fig. 2) positioned oppositely from the first sidewall (left sidewall of second resin 4a in fig. 2) of the wavelength converting element 3 and not covered (left sidewall of phosphor plate not covered by second resin 4a in fig. 2) by a reflective layer 4a.
With regard to claim 13, figures 1-3 of Imai discloses that the second reflective layer 4a is disposed adjacent only the first sidewall (left sidewall of second resin 4a in fig. 2) of the wavelength converting element 3. 
With regard to claim 14, figures 1-3 of Imai discloses that the first reflective layer 4 and the second reflective layer 4a each comprises reflective particles (“titanium oxide“, par [0043]) disposed in a transparent material (‘resin”, par [0043]).
With regard to claim 15, figures 1-3 of Imai discloses that the second reflective layer 4a is disposed adjacent only the first sidewall (left sidewall of second resin 4a in fig. 2) of the wavelength converting element 3; and the first reflective layer 4 and the second reflective layer 4a each comprises reflective particles (“titanium oxide“, par [0043]) disposed in a transparent material (‘resin”, par [0043]).

semiconductor light emitting layer 1, side walls (sides of 1), and a top surface (top of 1); disposing a wavelength converting element 3 comprising a bottom surface (bottom of 3), a top light emitting surface (top of 3), and side walls (sides of 3) connecting the bottom surface (bottom of 3) and the top light emitting surface (top of 3) over the light emitting device 1 with the bottom surface 3d of the wavelength converting element 3 facing the top surface 1c of the light emitting device 1; forming a first reflective layer 4 contacting and conforming to the side walls of the light emitting device 1 without extending along side walls of the wavelength converting element 3 as far as the top light emitting surface 3c of the wavelength converting element 3; and forming a second reflective layer 4a disposed to contact and conform to a first side wall (left sidewall of second resin 4a in fig. 2) of the wavelength converting element 3 without being adjacent to a second side wall (left sidewall of phosphor plate 3 in fig. 2) of the wavelength converting element 3.
Imai does not disclose that each side wall of the wavelength converting element is substantially aligned with one of the side walls of the light emitting device. 
However, figure 4 of Jagt discloses that each side wall of the wavelength converting element 4b substantially aligned with one of the side walls of the light emitting device 2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the phosphor plate of Imai with a ceramic phosphor body as taught in Jagt in order to 
With regard to claim 17, figures 1-3 of Imai discloses forming the second reflective layer 4a after forming the first reflective layer 4.
With regard to claim 19, figures 1-3 of Imai discloses forming the first reflective layer 4 and the second reflective layer 4a by different techniques (“second resin is made from a resin of different color from the first resin”, par [0017]).
With regard to claim 20, figures 1-3 of Imai discloses that the wavelength converting element 3 is pre-formed, comprising gluing 8 the wavelength converting element 3 to the top surface 1c of the light emitting device 1.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2013/0069525), Jagt et al. (US 2011/0175117) (“Jagt”), Burger et al. (US 2016/0155912) (“Burger”), and Tischler (US 2014/0319560).
With regard to claim 18, Imai and Jagt do not disclose the first reflective layer by molding and forming the second reflective layer by jet dispensing.
However, figures 5-6 and 9 of Burger discloses forming a first reflective layer 800 comprises molding 800. 
Burger does not discloses forming a second reflective layer comprises jet dispensing.
However, figure 45C of Tischler discloses forming a second reflective layer 4510 comprises jet dispensing (“ink jet”, par [0241]).

It would also have been obvious to one of ordinary skill in the art to form the second resin of Imai with ink jet printing as taught in Tischler in order to easily deposit the reflective layer on the substrate.  See par [0241] of Tischler.  

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 16   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.